         Case 8:19-cr-00061-JVS Document 123 Filed 03/25/20 Page 1 of 2 Page ID #:2231

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     March 25, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                               Not Present
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT    X            Dean Steward                      NOT            X



 Proceedings:        [IN CHAMBERS] Invitation to File an Ex Parte Request for Reconsideration

             Defendant Michael Avenatti (“Avenatti”) applied for reconsideration of the
Court’s decision to remand him to custody. (Docket No.117.) The Court denied the request.
(Docket No. 121.)

             In light of the evolving nature of the Covid-19 pandemic, particularly in the greater
New York City area, the Court invites Avenatti to apply ex parte for reconsideration of the
Court’s order at Docket No. 121. The application should address the following two points, as
well as any other grounds Avenatti wishes to raise:

                     • The nature and extent of the Court’s authority to grant release under U.S.C. §
                     3142 (i) solely on the basis of “another compelling reason.”

                     • The specifics of any release of Avenatti, including the party or parties into whose
                     “custody” he should be released, an issue not previously addressed by Avenatti.
                     (See Docket No. 121, p. 2.) Further terms of release should also be addressed.

             Should Avenatti file an application, the Government should be prepared to respond
within 24 hours. The Court will grant no extension. Should an application be presented, the
Court will rule within 24 hours.




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                      Page 1 of 2
         Case 8:19-cr-00061-JVS Document 123 Filed 03/25/20 Page 2 of 2 Page ID #:2232

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                  CRIMINAL MINUTES - GENERAL




                                                                                       :   0

                                                      Initials of Deputy Clerk   lmb




CR-11 (10/08)                        CRIMINAL MINUTES - GENERAL                                Page 2 of 2
